NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  _____________

                                       No. 13-3346
                                      _____________

                            UNITED STATES OF AMERICA

                                             v.

                                   HAKEEM BROWN,
                                               Appellant
                                    _____________

                     On Appeal from the United States District Court
                               for the District of Delaware
                         (D.C. Crim. No. 1:12-cr-00023-001)
                      District Judge: Honorable Gregory M. Sleet
                                     ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   March 20, 2014
                                  ______________

      Before: CHAGARES, GREENAWAY, JR., and VANASKIE, Circuit Judges.

                              (Opinion Filed: May 2, 2014)
                                    ______________

                                        OPINION
                                     ______________

VANASKIE, Circuit Judge.

       Appellant Hakeem Brown entered a conditional plea of guilty to possession of

heroin with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and possession of a

firearm after having been convicted of a crime punishable by imprisonment for a term
exceeding one year, in violation of 18 U.S.C. § 922(g)(1). Under the terms of the plea,

Brown reserved the right to appeal the District Court’s denial of his motion to suppress.

For the reasons discussed below, we will affirm the District Court’s denial of Brown’s

motion.

                                              I.

       Because we write primarily for the parties, we will recount only the facts essential

to our discussion.

       On February 24, 2012, Officer Robert Fox of the Wilmington Police Department

received information from a confidential informant that a person known as “Hakeem”

was “frequently armed and would have a firearm when he is driving . . . .” (App. 78.)

The informant described “Hakeem” as a bearded black male, approximately 5’9” and 190

pounds, who customarily drove a dark blue sport-utility vehicle with “rims.” (App. 39.)

Based on this information, another officer displayed a photo of a suspect to the informant,

and the informant identified that person as the brother of “Hakeem.” From this the

officers surmised that “Hakeem” might be defendant Hakeem Brown, who also appeared

in the police database. Officer Fox displayed a picture of Brown to the informant, who

confirmed that Brown was the person he had been describing. A criminal history check

of Brown revealed that he had been previously convicted of a felony.

       That same afternoon, Officer Fox arranged for the informant, who at the time was

under arrest at the Wilmington police station, to place a series of cell phone calls to
                                              2
Brown. During the ensuing calls, which were played aloud “on speakerphone” and

monitored by at least two officers on each occasion, (App. 40), Brown and the informant

discussed an apparently prearranged plan to conduct a “home invasion” together later that

evening, (App. 41). The two agreed that they would meet beforehand near the

intersection of Lower Oak and Brown Streets in Wilmington.

      As the hour of the planned gathering approached, Officer Fox instructed the

informant to find out, using “street terminology,” if Brown would be bringing a firearm.

(App. 83.) During the next call, the informant asked Brown if he “had his jawn,” to

which Brown responded that he was en route and that “he did have it.” (App. 46.) Later,

when Brown called the informant to confirm that he was in the vicinity of their meeting

point, the informant asked Brown if he was “strapped,” to which Brown responded

affirmatively. (App. 48.) Officer Fox testified that both carrying a “jawn” and being

“strapped” were references to possession of a firearm. (App. 46, 48.)

      As these calls took place, Detective Steven Barnes and other members of the

Wilmington Police Department established surveillance positions near the intersection of

Lower Oak and Brown Streets. Shortly after the final call between Brown and the

informant, Barnes observed a dark blue Suburban with rims approach the meeting

location and secure a nearby parking spot. Several police vehicles moved in to block the

Suburban’s exit. Barnes, on foot, approached the driver’s-side door of the Suburban with

his weapon drawn. After confirming that Brown’s hands were visible and empty, Barnes
                                            3
holstered his weapon, removed Brown from the driver’s seat, and handcuffed him.

       Detective Barnes initially performed a limited pat down of Brown’s waist area for

weapons, but found nothing. A moment later he moved Brown a short distance from the

vehicle and conducted a second, more thorough frisk, which revealed a quantity of heroin

secreted inside one of Brown’s pockets. Other officers then transported Brown to the

Wilmington Police Department. Brown’s vehicle, too, was taken to the station, where it

was searched by Officer Fox and others. They recovered a loaded handgun and

additional ammunition from hidden compartments inside the vehicle, and a black ski

mask from the back seat. While processing Brown’s arrest at the station, officers found

an additional four bags of heroin on his person. Brown later made incriminating

statements to police while being interviewed after his arrest.

       On April 12, 2012, Brown was indicted by a federal grand jury for one count each

of (1) interference with commerce by threats or violence, in violation of 18 U.S.C. §

1951; (2) possession of a firearm in furtherance of a crime of violence, in violation of 18

U.S.C. § 924(c)(1)(A)(i); (3) possession of heroin with intent to distribute, in violation of

21 U.S.C. § 841(a)(1) and (b)(1)(C); and (4) possession of a firearm after having been

convicted of a crime punishable by imprisonment for a term exceeding one year, in

violation of 18 U.S.C. § 922(g)(1). Brown moved to suppress the evidence recovered

from his person and his vehicle, as well as his later statements to police. On September

11, 2012, the District Court held an evidentiary hearing, after which it denied Brown’s
                                              4
motion to suppress in a detailed written opinion filed January 8, 2013.

       On April 8, 2013, Brown entered a conditional plea of guilty under Rule 11(a)(2)

to possession of heroin with intent to distribute, in violation of 21 U.S.C. § 841(a)(1), and

possession of a firearm after having been convicted of a crime punishable by

imprisonment for a term exceeding one year, in violation of 18 U.S.C. § 922(g)(1). On

July 8, 2013, the District Court imposed a sentence of 60 months’ imprisonment, 6 years

of supervised release, and a $200 special assessment. Judgment was entered on July 15,

2013. Brown filed a timely notice of appeal.

                                             II.

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction

under 28 U.S.C. § 1291. We exercise de novo review over the District Court’s legal

determinations as to probable cause, but review underlying factual findings only for clear

error. Ornelas v. United States, 517 U.S. 690, 699 (1996).

                                             III.

       Brown’s sole argument on appeal is that the police, upon discovering that Brown

did not have a firearm on his person, lacked probable cause to arrest him, and thus also

lacked authority to search his nearby vehicle incident to arrest. To conduct a warrantless

arrest, police must have probable cause, which exists “whenever reasonably trustworthy

information or circumstances within a police officer’s knowledge are sufficient to

warrant a person of reasonable caution to conclude that an offense has been committed by
                                              5
the person being arrested.” United States v. Myers, 308 F.3d 251, 255 (3d Cir. 2002)

(citing Beck v. Ohio, 379 U.S. 89, 91 (1964)). We assess the existence of probable cause

from the perspective of an objective law enforcement officer considering the totality of

the circumstances. Id. (quoting United States v. Glasser, 750 F.2d 1197, 1206 (3d Cir.

1984)). Under the “collective knowledge” doctrine, information known to any one

investigating officer is imputed to the officers actually conducting the arrest. See United

States v. Whitfield, 634 F.3d 741, 745 (3d Cir. 2010).

       The District Court here found that probable cause to arrest Brown for unlawful

possession of a firearm rested upon several factors: “the officers’ knowledge that Brown

was a convicted felon, the informant’s visual identification of ‘Hakeem’ as Brown,

Brown’s statements to the informant indicating that he had a handgun, his appearance at

the planned meeting location, and the informant’s accurate description of Brown’s

vehicle . . . .” (App. 15–16.) And because the police had reasonable cause to believe that

Brown’s vehicle contained “evidence of the offense of arrest,” i.e., a firearm, the District

Court concluded that they were permitted to search that vehicle incident to Brown’s

arrest. (App. 18 (quoting Arizona v. Gant, 556 U.S. 332, 351 (2009)).)

       We agree with the District Court’s conclusions. This case involved a day-long

investigation in which Officer Fox and others gleaned information about unlawful

possession of a firearm from an in-custody informant. They listened in as the informant,

under their supervision, repeatedly called Brown, his cohort, and discussed an upcoming
                                              6
home invasion. The informant identified Brown from a photograph, which allowed

police to verify that Brown had a felony record and would be committing a crime if he in

fact was in possession of a firearm. The informant then twice obtained unequivocal

confirmation from Brown that he had brought a firearm with him en route to their

meeting point. All that remained was for the police surveillance team to verify Brown’s

arrival at the meeting point in the vehicle described by the informant, which occurred

precisely as scheduled.

       We conclude that the police had probable cause to arrest Brown upon his arrival at

the meeting point. Although the Wilmington police may have had ample reason to

distrust the informant, a recent arrestee with no track record of reliability, the monitored

phone calls confirmed that the planned home invasion was no mere fiction created by the

informant to curry favor with law enforcement. Brown’s subsequent arrival in the correct

vehicle at the prearranged time and place reinforced that conclusion. In sum, the totality

of the circumstances available to the police at the time of Brown’s arrival justified an

objectively reasonable belief that Brown was committing the offense of unlawful

possession of a firearm.

       Brown makes much of the fact that Detective Barnes’ frisk of Brown’s person

revealed no firearm. This, according to Brown, exposed the informant’s forecast as

unfounded. Brown likens this case to Myers, in which we concluded that a police officer,

responding to a domestic dispute involving an armed male, lacked probable cause to
                                              7
arrest the defendant where no firearm was immediately visible and no other crime had

occurred in the officer’s presence. 308 F.3d at 261–62. He also analogizes the facts to

Johnson v. Campbell, 332 F.3d 199 (3d Cir. 2003), in which we found no reasonable

suspicion to justify an investigative stop where a motel clerk reported that the defendant

was acting suspiciously, but the police, upon approach, observed nothing unusual.

       This case bears not even passing similarity to Myers or Johnson. The police here

acted on a tip from an informant that the defendant was in unlawful possession of a

firearm. The tip was powerfully corroborated by monitored phone conversations and

accurate predictive content. And perhaps most importantly for purposes of responding to

Brown’s argument, the tipster did not predict that the gun would be found in Brown’s

waistband—rather, the information provided was only that Brown, who was traveling in a

vehicle, “had” the gun as he traveled to the planned meeting. (App. 46.) Thus, it was of

limited significance that Detective Barnes’ frisk of Brown’s person revealed no weapons.

The investigating officers retained an objectively reasonable belief that the contraband at

issue would be found in Brown’s vehicle, which they were authorized to search incident

to arrest. See Gant, 556 U.S. at 351.

       To recap, the simple fact of Brown’s on-schedule arrival at the launching point of

an intended home invasion, taken in light of the foregoing conversations overheard by

police and Brown’s status as a convicted felon, provided the police with probable cause

to arrest Brown for a violation of § 922(g). Even after the pat down, the police remained
                                             8
justified in arresting Brown and searching, incident to arrest, the vehicle from which he

had just been removed. Accordingly, the District Court was correct in denying the

motion to suppress.

                                            IV.

       For the aforementioned reasons, we will affirm the District Court’s judgment of

conviction entered July 15, 2013.




                                             9